Citation Nr: 1106937	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  07-16 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for hypertension.

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for hyperlipidemia 
(claimed as high cholesterol levels).

3.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a left eye 
disorder.

4.  Entitlement to service connection for a right eye disorder.

5.  Entitlement to a rating in excess of 20 percent for a post-
operative left knee with degenerative joint disease.

6.  Entitlement to an increased rating for recurrent subluxation 
of the left knee, evaluated as 10 percent disabling prior to 
April 22, 2009, and as 30 percent disabling thereafter.

7.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the right knee.

8.  Entitlement to an increased rating for degenerative joint 
disease of the lumbar spine, evaluated as 10 percent disabling 
prior to April 22, 2009, and as 20 percent disabling thereafter. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from November 1971 to 
September 1993.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta.  In an August 2005 
rating decision, the RO, in pertinent part, denied the Veteran's 
claims for ratings in excess of 20 percent for status post-
operative left knee with degenerative joint disease, in excess of 
10 percent for recurrent subluxation of the left knee, and in 
excess of 10 percent for degenerative joint disease of the lumbar 
spine, for service connection for a right eye disorder, and to 
reopen his previously denied claim for service connection for a 
left eye disorder.  In an August 2006 rating decision, in 
pertinent part, the RO declined to reopen the Veteran's 
previously denied claims for service connection for hypertension 
and elevated cholesterol, also claimed as hyperlipidemia.  The 
Veteran perfected an appeal as to the RO's actions.

Then, in an August 2009 rating decision, the RO granted a 30 
percent rating for recurrent subluxation of the left knee, and a 
20 percent rating for degenerative joint disease of the lumbar 
spine, both effective from April 22, 2009.

In his August 2008 and September 2009 substantive appeals, the 
Veteran requested to testify at a hearing at the RO before a 
Veterans Law Judge.  However, in a November 2009 signed 
statement, he cancelled that request and did not request that the 
hearing be rescheduled.  

The Board notes that, in August 2000, the RO denied the 
Veteran's request for a clothing allowance.  In August 
2002, January 2003, and July 2003, he submitted additional 
claims for a clothing allowance and the matter is referred 
to the RO for appropriate action.

The issue of entitlement to service connection for hypertension 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  A February 1994 rating decision denied service connection for 
hypertension, finding no evidence of a post service chronic 
residual hypertension disorder incurred in or aggravated by 
active service; and a March 1998 rating decision declined to 
reopen the claim, finding that the newly submitted evidence was 
not relevant to the claim.  The Veteran did not perfect an appeal 
to either decision.

2.  The evidence associated with the claims file since the March 
1998 rating decision raises a reasonable possibility of 
substantiating the claim of entitlement to service connection for 
hypertension.

3.  The February 1994 rating decision denied service connection 
for hyperlipidemia (claimed as high cholesterol levels) on the 
basis that there was no evidence that hyperlipidemia caused a 
disability incurred during active military service.  The Veteran 
did not perfect an appeal.

4.  The evidence associated with the claims file since the 
February 1994 rating decision that denied service connection for 
hyperlipidemia (claimed as high cholesterol levels) is cumulative 
and redundant and does not raise a reasonable possibility of 
substantiating the claim.

5.  The February 1994 rating decision denied the Veteran's claim 
for service connection for a left eye disorder, finding that the 
evidence of record did not show a chronic post service left eye 
disorder related to his active military service.  The Veteran did 
not perfect an appeal.

6.  The evidence added to the record since the February 1994 
decision that denied entitlement to service connection for a left 
eye disorder is cumulative and redundant and does not raise a 
reasonable possibility of substantiating the claim.

7.  The evidence of record preponderates against a finding that 
the Veteran has a currently diagnosed right eye disorder related 
to active service.

8.  The Veteran's post-operative left knee with degenerative 
joint disease is manifested by pain and noncompensable limitation 
of motion.

9.  Prior to April 22, 2009, there is no objective medical 
evidence of moderate recurrent subluxation of the left knee; and 
since April 22, 2009, the Veteran is in receipt of the highest 
disability evaluation available for severe recurrent subluxation 
of the left knee.

10.  The Veteran's degenerative joint disease of the right knee 
is manifested by pain and noncompensable limitation of motion.

11.  Prior to April 22, 2009, the Veteran's degenerative joint 
disease of the lumbar spine was not manifested by forward flexion 
of the thoracolumbar spine less than 61 degrees, or a combined 
range of motion of the thoracolumbar spine less than 121 degrees, 
or muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis, or incapacitating 
episodes totaling two but less than four weeks and, since April 
22, 2009, the lumbar spine disability is not manifested by a 
limitation of forward thoracolumbar flexion to 30 degrees or 
less, or by favorable ankylosis of the entire thoracolumbar spine 
or incapacitating episodes of at least four but less than six 
weeks.


                                            CONCLUSIONS OF LAW

1.  The February 1994 rating decision that denied entitlement to 
service connection for hyperlipidemia (claimed as high 
cholesterol levels), hypertension, and a left eye disorder, and 
the March 1998 rating decision that declined to reopen the 
previously denied claim for service connection for hypertension, 
are final.  38 U.S.C.A. § 7105 (West 2002).

2.  The evidence presented since the March 1998 decision that 
declined to reopen the previously denied claim for service 
connection for hypertension is new and material, and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2010).

3.  The evidence presented since the February 1994 RO decision 
that denied service connection for hyperlipidemia (claimed as 
high cholesterol levels) and a left eye disorder is not new and 
material and the claims are not reopened.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

4.  A right eye disorder was not incurred in or aggravated by the 
Veteran's active military service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2010).

5.  The schedular criteria for a rating in excess of 20 percent 
for a post-operative left knee with degenerative joint disease 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code 
(DC) 5010-5258 (2010).

6.  The schedular criteria for a rating in excess of 10 percent 
prior to April 22, 2009, and in excess of 30 percent thereafter, 
for recurrent subluxation of the left knee, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 4.71a, DC 5257 (2010).

7.  The schedular criteria for a rating in excess of 10 percent 
for right knee degenerative joint disease are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 
4.20, 4.27, 4.71a, DC 5010-5260 (2010).

8.  The schedular criteria for a rating in excess of 10 percent 
prior to April 22, 2009, and in excess of 20 percent thereafter, 
for degenerative joint disease of the lumbar spine are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 4.40, 4.45, 4.71a, DCs 5235-5243 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

In November 2004, April and November 2005, February and March 
2006, and April 2009 letters, the agency of original jurisdiction 
(AOJ) satisfied its duty to notify the appellant under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The AOJ notified 
the Veteran of information and evidence necessary to substantiate 
his claims.  He was notified of the information and evidence that 
VA would seek to provide and the information and evidence that he 
was expected to provide.  In the March 2006 letter, the Veteran 
was informed of how VA determines disability ratings and 
effective dates, as required by Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

The United States Court of Appeals for Veterans Claims (Court) 
has provided specific guidance as to adequate notice in cases 
concerning new and material evidence.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).  In this case, the Board finds that the 
Appellant has received adequate notice consistent with the 
Court's holding in Kent in the April 2005 and February 2006 
letters.

VA has done everything reasonably possible to assist the Veteran 
with respect to his claims for benefits in accordance with 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  His service 
treatment and personnel records and VA and private records have 
been associated with the claims file, to the extent available.  
All reasonably identified and available medical records have been 
secured.

In conjunction with his increased rating claims, the Veteran was 
scheduled for VA examinations in July and December 2005 but 
failed to report without good cause.  He subsequently underwent a 
VA examination in April 2009 and the record reflects that the 
examiner reviewed the Veteran's medical reports and provided a 
written report of findings from which the Board may make an 
equitable determination.

The Board acknowledges that the Veteran was not afforded a VA 
examination as part of the development of his claim for service 
connection for a right eye disorder.  Under the VCAA, VA is 
obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability or 
signs and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may be 
associated with active service; and the record does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Here, the Board 
finds that an examination is not in order because there is no 
probative suggestion, let alone competent evidence showing, a 
causal connection between the claimed disorder and either the 
Veteran's military service, or a service-connected disorder.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Board 
finds the duties to notify and assist have been met.  



II. New and Material Evidence

A.  Service Connection for Hypertension

A February 1994 rating decision denied the Veteran's claim for 
service connection for hypertension finding that he did not have 
a post service chronic residual hypertensive disorder incurred 
during active military service.  The Veteran was notified in 
writing of the RO's determination and his appellate rights, and 
did not appeal and the decision was final.  38 U.S.C.A. § 7105.

In a March 1998 rating decision, the RO declined to reopen the 
previously denied claim for service connection for hypertension, 
finding that the evidence added to the record was not directly 
relevant to the issue considered.  The Veteran was notified of 
the RO's determination and did not appeal and the decision was 
final.  Id. 

A claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.

Evidence that is solely cumulative or repetitious in character 
will not serve as a basis for reconsideration of a previous 
decision.  The decision in Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998), stressed that under the regulation new evidence could 
be material if that evidence provided "a more complete picture of 
the circumstances surrounding the origin of a Veteran's injury or 
disability, even where it will not eventually convince the Board 
to alter its ratings decision."  Id. at 1363.  See also Shade v. 
Shinseki, ___Vet. App.___, 2010 WL 4300776, November 02, 2010 
(No. 08-3548) (interpreting the language of 38 C.F.R. § 3.156(a) 
as creating a low threshold for reopening a previously denied 
claim).

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

The application to reopen the appellant's previously denied claim 
for service connection for hypertension was received by the RO in 
January 2006.  The evidence added to the record since the March 
1998 RO decision that denied the Veteran's request to reopen the 
claim for service connection for hypertension includes VA and 
private medical records and statements, dated from 2007 to 2009, 
and the Veteran's written statements in support of the claim.  In 
an April 2006 signed statement, R.C.F., D.O., said that the 
Veteran had hypertension that was considered "lifelong".

The VA medical records describe the Veteran's treatment for 
various medical ailments, including in hypertension.

The evidence added to the record since the March 1998 RO decision 
is new, it tends to relate to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility of 
substantiating the claim.  Since the previous denial was 
premised, in part, on a finding that there was no evidence that 
the Veteran had a post service chronic residual hypertensive 
disorder, the VA medical records, reflecting diagnoses of 
hypertension, along with Dr. R.C.F.'s written statement to the 
effect that the Veteran had hypertension that was "lifelong", 
relate to an unestablished fact necessary to substantiate the 
claim.  Thus, new and material evidence has been submitted.  The 
issue of entitlement to service connection for hypertension 
reopened.

Adjudication of the claim does not end with a finding that new 
and material evidence has been submitted, nor is a grant of 
service connection assured.  Once a claim is reopened, the 
Veterans Claims Assistance Act of 2000 provides that the 
Secretary shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's claim 
for benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  See 38 
U.S.C.A. § 5103A.  As noted below, the Board is requesting 
additional development with respect to the underlying claim for 
service connection for hypertension, and will issue a final 
decision once that development is complete, if the case is 
ultimately returned to the Board.



B.  Service Connection for Hyperlipidemia (Claimed as High 
Cholesterol Levels)

The February 1994 rating decision also denied entitlement to 
service connection for a hyperlipidemia (claimed as high 
cholesterol levels), finding that there was no chronic residual 
disability related to the Veteran's active service.  He was 
notified in writing of the RO's determination and his appellate 
rights and did not appeal.  That decision is final.  38 U.S.C.A. 
§ 7105.

An application to reopen the appellant's claim was received in 
January 2006.  The evidence added to the record since the 
February 1994 rating decision includes VA and private medical 
records and statements, dated from April 2007 to July 2009; and 
written statements from the Veteran in support of his claim.  
Amongst these is the April 2006 signed statement from Dr. R.C.F. 
to the effect that the Veteran had hyperlipidemia that was 
"lifelong".   The VA medical records include diagnoses of 
hyperlipidemia.

Such evidence is new in the sense that it has not previously been 
before the VA. However, it is essentially cumulative in nature in 
that it continues to show no diagnosed disability.  It does not 
correct the deficits in the evidence at the time of the RO's 
decision in February 1994, nor does it otherwise raise a 
reasonable possibility of substantiating the claim.  Indeed, the 
record remains negative for any competent medical evidence of a 
currently diagnosed underlying disability related to the 
Veteran's active military service.  See e.g., Degmetich v. Brown, 
104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (to the effect that the existence of a current disability 
is the cornerstone of a claim for VA disability compensation).  

The Board also notes that elevated cholesterol and hyperlipidemia 
are mere laboratory findings and are not considered disabilities 
for VA compensation purposes.  See Schedule for Rating 
Disabilities: Endocrine System Disabilities, 61 Fed. Reg. 20,440, 
20,445 (May 7, 1996) (diagnoses of hyperlipidemia, elevated 
triglycerides, and elevated cholesterol are actually laboratory 
results rather than disabilities, and are therefore not 
appropriate entities for the rating schedule to address).  
Moreover, the term "disability" for VA purposes refers to a 
condition which has been deemed to result in impairment to the 
claimant's earning capacity.  See Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  Here, the Veteran also is not shown to have 
associated pathology with his high cholesterol, including 
coronary artery disease or a similar condition.  January 2009 VA 
medical records indicate that results of a chest x-ray were 
normal and that, when seen in the clinic, the Veteran's heart had 
a regular rate and rhythm.  Thus, there is no attendant medical 
disorder caused by high cholesterol that provides an independent 
basis for disability compensation in this instance. 

Consequently, the Board finds that the evidence received since 
the February 1994 RO decision that denied service connection for 
hyperlipidemia (claimed as high cholesterol levels) is cumulative 
of the evidence previously considered by the RO and does not 
raise a reasonable possibility of substantiating the claim to 
warrant reconsideration of the merits of the claim on appeal.  As 
the evidence received since the February 1994 RO decision that 
denied entitlement to service connection for hyperlipidemia 
(claimed as high cholesterol levels) is not new and material, it 
follows that the claim for service connection for hyperlipidemia 
(claimed as high cholesterol levels) may not be reopened.

C.  Service Connection for a Left Eye Disorder

The February 1994 rating decision also denied entitlement to 
service connection for a left eye disorder, finding that there 
was no chronic residual left eye disorder related to the 
Veteran's active service.  He was notified in writing of the RO's 
determination and his appellate rights and did not appeal.  That 
decision is final.  38 U.S.C.A. § 7105.

The application to reopen the appellant's previously denied claim 
for service connection for a left eye disorder was received by 
the RO in November 2004.  The evidence added to the record since 
the February 1994 RO decision that denied the Veteran's claim for 
service connection for a left eye disorder includes VA and 
private medical records and statements, dated from 2007 to 2009, 
and the Veteran's written statements in support of the claim.

The VA medical records are devoid of any complaints or diagnoses 
of, or treatment for, a left eye disorder.  A March 2008 VA 
clinical record indicates that the Veteran reported using 
artificial tears for dry eyes but does not include a diagnosis of 
a current left eye disorder.

Such evidence is new in the sense that it has not previously been 
before the VA. However, it is essentially cumulative in nature in 
that it continues to show no diagnosed left eye disorder.  It 
does not correct the deficits in the evidence at the time of the 
RO's decision in February 1994, nor does it otherwise raise a 
reasonable possibility of substantiating the claim.  Indeed, the 
record remains negative for any competent medical evidence of a 
currently diagnosed left eye disorder related to the Veteran's 
active military service.  See Degmetich; Brammer, supra.

Consequently, the Board finds that the evidence received since 
the February 1994 RO decision that denied service connection for 
a left eye disorder is cumulative of the evidence previously 
considered by the RO and does not raise a reasonable possibility 
of substantiating the claim to warrant reconsideration of the 
merits of the claim on appeal.  As the evidence received since 
the February 1994 RO decision that denied entitlement to service 
connection for a left eye disorder is not new and material, it 
follows that the claim for service connection for a left eye 
disorder may not be reopened.

III.  Service Connection and Increased Ratings

The Board has reviewed all the evidence in the Veteran's claims 
files that includes his written contentions, service treatment 
and personnel records, and private and VA medical records and 
examination reports, dated from 1995 to 2009.  Although the Board 
has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate the 
claims and what the evidence in the claims files shows, or fails 
to show, with respect the claims.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

A. Service Connection for a Right Eye Disorder

Service connection is established where a particular injury or 
disease resulting in disability was incurred in the line of duty 
in active military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection requires competent evidence 
showing: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and (3) 
a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to 
whether these requirements are met is based on an analysis of all 
the evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

A Veteran may be granted service connection for any disease 
initially diagnosed after discharge, but only if all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain specified diseases, if manifest to a degree of 10 percent 
within one year after separation from active duty, may be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 
3.309 (2010).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this regard, the Board must assess the credibility 
and probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor one 
medical opinion over another.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  
While the Board is not free to ignore the opinion of a treating 
physician, it is free to discount the credibility of that 
physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 
471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

Service treatment records indicate that, in December 1990, the 
Veteran was treated for a contusion of the right eye from an 
elbow blow to the right side of his face.  His visual acuity at 
that time was 20/70.  The diagnosis was contusion and treatment 
included ice and prescribed medication.  A February 1992 eye 
examination report reflects that his distant visual acuity in the 
right eye was 20/70.  In February 1993, a few months before 
separation from service, his visual acuity in the right eye was 
20/50 and a right eye abnormality was not noted.

Post service, the VA medical records, dated from 1995 to 2009, do 
not include complaints or diagnoses of, or treatment for, a right 
eye disorder.  The March 2008 VA clinical record indicates that 
the Veteran used artificial tears for dry eyes but a right eye 
disorder was not diagnosed at that time.

The Veteran has contended that service connection should be 
granted for a right eye disorder.  Although the record indicates 
treatment for a right eye contusion in service, no right eye 
disorder was found on separation from service.  Moreover, in VA 
and non-VA treatment records and reports after the Veteran's 
separation from service, there was no showing that the Veteran 
had a diagnosed right eye disorder.  Furthermore, the Veteran has 
submitted no evidence to show that he currently has a right eye 
disorder.  In short, no medical opinion or other medical evidence 
showing that the Veteran currently has a right eye disability  
has been presented.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); see also Degmetich; Brammer, supra.

Although the Veteran is competent in certain situations to 
provide a diagnosis of a simple condition such as a black eye or 
varicose veins, he is not competent to provide evidence as to 
more complex medical questions, such as whether he has underlying 
chronic eye pathology and whether it is related to service.  See 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The Veteran is 
capable of claiming that he has eye or visual problems, however 
as a layperson, he  is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 
127 (1998).  

The evidence in this case is not so evenly balanced as to allow 
application of the benefit-of-the-doubt rule as required by law 
and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
The preponderance of the objective and probative medical evidence 
of record is against the Veteran's claim for service connection 
for a right eye disorder, and his claim must be denied.

B. Increased Ratings

The present appeal involves the Veteran's claim that the severity 
of his service-connected right and left knee and lumbar spine 
disabilities warrant higher disability ratings.  Disability 
evaluations are determined by the application of the Schedule for 
Rating Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service- 
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition. Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994). Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield , 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.

In evaluating musculoskeletal disabilities additional rating 
factors include functional loss due to pain supported by adequate 
pathology and evidenced by the visible behavior of the claimant 
undertaking the motion.  38 C.F.R. § 4.40 (2010).  Inquiry must 
also be made as to weakened movement, excess fatigability, 
incoordination, and reduction of normal excursion of movements, 
including pain on movement.  38 C.F.R. § 4.45 (2010).  The intent 
of the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability and to 
recognize actually painful, unstable, or malaligned joints, due 
to healed injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2010).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that, 
where evaluation is based on limitation of motion, the question 
of whether pain and functional loss are additionally disabling 
must be considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, limitation 
of motion, weakness, excess fatigability, incoordination, and/or 
impaired ability to execute skilled movement smoothly, and pain 
on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are also 
related considerations.  Id.  Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the claimant.  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Board notes, however, that the Court has held that 38 C.F.R. 
§ 4.40 does not require a separate rating for pain but rather 
provides guidance for determining ratings under other diagnostic 
codes assessing musculoskeletal function.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).

Ratings shall be based as far as practicable, upon the average 
impairments of earning capacity with the additional proviso that 
the Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, upon 
field station submission, is authorized to approve on the basis 
of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010).

The Veteran's statements describing the symptoms of his service-
connected left and right knee and lumbar spine disabilities are 
deemed competent evidence.  However, these statements must be 
considered with the clinical evidence of record and in 
conjunction with the pertinent rating criteria.

By way of history, the record reflects that, in the February 1994 
rating decision, the RO granted service connection for a left 
knee disability, assigned a 20 percent evaluation under DC 5257-
5258; degenerative changes of the lumbar spine, assigned a 
noncompensable rating under DC 5010-5292; and minimal 
degenerative changes of the right knee, assigned a noncompensable 
rating under DC 5010-5260.   

An April 2002 rating decision awarded 10 percent disability 
ratings for degenerative joint disease of the right knee and 
lumbar spine.  In a January 2004 rating decision, the RO awarded 
a separate 10 percent disabiity rating for recurrent subluxation 
of the left knee under DC 5257.  

In November 2004, the RO received the Veteran's current claim for 
increased ratings for his right and left knee and lumbar spine 
disabilities.  

In the August 2009 rating decision noted above, the RO assigned a 
separate 10 percent disability evaluation for slight instability 
of the right knee, and awarded a 30 percent rating for recurrent 
subluxation of the left knee and a 20 percent rating for 
degenerative joint disease of the lumbar spine both effective 
from April 22, 2009.  The RO also granted service connection and 
compensable disability evaluations for neuropathy of the sciatic 
nerve and post surgical tender scars of the left knee. 

1.  Left and Right Knees

The Veteran's service-connected knee disabilities are currently 
assigned a 10 percent rating prior to April 22, 2009 and 30 
percent thereafter under Diagnostic Code 5257 and a 20 percent 
rating under 5010-5258 (left knee), and a 10 percent rating under 
5010-5260 (right knee).  Here, the Veteran's left knee disability 
is rated under DC 5010 that rates traumatic arthritis, and 5258 
that rates dislocation of semilunar cartilage.  His right knee 
disability is rated under DC 5010-5260 that evaluates traumatic 
arthritis, and provides that a rating should be based on the 
limitation of motion of the affected parts as degenerative 
arthritis under Diagnostic Code 5003.

Under Diagnostic Code 5003, degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint or 
joints involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or groups of minor joints 
affected by limitation of motion, to be combined not added under 
diagnostic code 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Given the disability evaluations assigned the Veteran's knee 
disabilities, potentially applicable Diagnostic Codes provide 
ratings as follows.

Diagnostic Codes 5258 and 5259 provide rating criteria for 
dislocated and removal of semilunar cartilage, respectively.  See 
38 C.F.R. § 4.71a, DCs 5258 and 5259 (2010).  Diagnostic Code 
5258 provides that a 20 percent rating will be assigned when 
there is dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint.  A 20 percent 
rating is the highest disability rating provided by DC 5258.

Under 38 C.F.R. § 4.71a, DC 5260 (2010), if flexion of the knee 
is limited to 45 degrees, a 10 percent rating is assigned.  If 
flexion of the knee is limited to 30 degrees, a 20 percent rating 
is in order and a 30 percent rating is warranted for limitation 
to 15 degrees.

Under 38 C.F.R. § 4.71a, DC 5261 (2010), if extension of the knee 
is limited to 10 degrees, a 10 percent rating is assigned.  If 
extension of the knee is limited to 15 degrees, a 20 percent 
rating is in order.  A 30 percent rating is warranted for 
limitation to 20 degrees, a 40 percent rating warranted for 
limitation to 30 degrees, and a 50 percent rating warranted for 
limitation to 45 degrees.

In a precedent opinion by the VA General Counsel, it was held 
that separate ratings may be assigned in cases where a service-
connected knee disability includes both a compensable limitation 
of flexion under DC 5260 and a compensable limitation of 
extension under DC 5261, provided that the degree of disability 
is compensable under each set of criteria.  VAOPGCPREC 09-04; 69 
Fed. Reg. 59990 (2004).  The basis for the opinion is that the 
knee has separate planes of movement, each of which is 
potentially compensable.  Id.

In a separate precedent opinion, the VA General Counsel held that 
separate compensable ratings may also be assigned in cases where 
the service-connected disability includes both arthritis and 
instability, provided, of course, that the degree of disability 
is compensable under each set of criteria.  VAOPGCPREC 23-97; 62 
Fed. Reg. 63604 (1997).  In this regard, under DC 5257, 
impairment of the knee, manifested by recurrent subluxation or 
lateral instability, will be rated 10 percent disabling when 
slight, 20 percent disabling when moderate, and 30 percent when 
severe.  38 C.F.R. § 4.71a, DC 5257.

The knee is considered a major joint.  38 C.F.R. § 4.45(f).  The 
normal range of motion of the knee is from zero to 140 degrees.  
38 C.F.R. § 4.71, Plate II (2010).



a)  Left Knee

In June and November 2005 letters, the Veteran was advised that, 
in conjunction with his claim, VA contracted with a private 
physician to conduct VA examinations in July and December 2005, 
respectively.  He failed to report for both examinations and did 
not request that either be rescheduled.  

VA medical records, dated from April 2007 to July 2009, reflect 
the Veteran's complaints of bilateral knee pain.  He ambulated 
with knee braces and a cane and reported left knee pain that was 
worse than right knee pain.  When seen in the VA outpatient 
clinic in April 2007, the Veteran's left knee was bowed outward 
with two large surgical scars.  Neurological examination was 
intact.  

On April 22, 2009, the Veteran underwent VA examination and 
complained of constant left knee pain that traveled to his thigh 
and hip.  He reported the pain as crushing, burning, aching, 
sharp, cramping, and pain and rated it as 10 out of 10 on a scale 
of 1 to 10.  Physical activity and stress elicited pain that also 
came about spontaneously.  The Veteran complained of knee 
weakness, stiffness, swelling, heat, giving way, lack of 
endurance, locking, dislocation, and pain.  He denied redness and 
fatigability.  The Veteran reported that surgical reconstruction 
was not successful and his leg was unstable for which VA issued a 
knee brace and walking cane that provided little relief.  He said 
his residuals were worse than before.  He denied functional 
impairment due to the left knee.

Objectively, the Veteran's posture was within normal limits and 
his gait was limping.  His feet revealed evidence of abnormal 
weight bearing with callosities at the ball of the feet with 
tenderness.  There was a breakdown located at the ball of his 
feet and there were no signs of unusual shoe wear pattern.  For 
ambulation, the Veteran required a brace on each knee and used a 
cane because his knees buckled.  He did not require crutches, 
corrective shoes, or a walker.  

Further, on the Veteran's left knee, there was edema, effusion, 
weakness, and tenderness.  There was also severe subluxation on 
the left.  The left knee showed no signs of redness, heat, and 
guarding of movement.  There was traumatic genu recurvatum with 
weakness and insecurity on weight bearing, locking pain, and 
crepitus.  Range of motion of the left knee was from 0 to 110 
degrees with pain occurring at 100 degrees.  Joint function was 
additionally limited by pain, fatigue, weakness, lack of 
endurance, incoordination, after repetitive use by 10 degrees.  
The anterior and posterior cruciate and medial and lateral 
collateral ligaments stability tests were within normal limits.  
The medial and lateral meniscus test of the left knee was also 
within normal limits.  The pertinent diagnosis included 
postoperative degenerative joint disease of the left knee with 
recurrent subluxation.  Subjective factors included pain, 
weakness, stiffness, and instability and objective factors 
included tenderness, instability, and decreased range of motion.  
The examiner commented that the effect of the Veteran's condition 
on his daily activities was pain and instability.

(1)  Rating in Excess of 20 Percent for a Post-Operative Left 
Knee with Degenerative Joint Disease.

Upon review of the probative and objective medical and other 
evidence of record, the Board is of the opinion that a rating in 
excess of 20 percent for the Veteran's post-operative left knee 
with degenerative joint disease is not warranted.  

As noted, in June and November 2005 letters, the Veteran was 
advised that VA contracted with a private physician to conduct VA 
examinations in July and December 2005, respectively.  He failed 
to report for both examinations and did not request that either 
be rescheduled.  

Regulations provide that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or re-examination, and a 
claimant, without good cause (i.e., the illness or 
hospitalization of the claimant and death of an immediate family 
member), fails to report for such examination or re- examination, 
action shall be taken in accordance with paragraphs (b) or (c) of 
38 C.F.R. § 3.655, as appropriate.  38 C.F.R. § 3.655(a) (2010).  
When the missed examination is scheduled in conjunction with a 
claim for increase, as is the case here, the claim shall be 
denied.  38 C.F.R. § 3.655(b) (2010).

In this matter, the Veteran failed to report for two VA 
examinations scheduled to take place in July and December 2005 
and he did not submit any reasons for his failure to report to 
for the scheduled examinations.

A rating in excess of the currently assigned 20 percent-the 
highest rating available under DC 5258- is not warranted because 
the recent April 2009 VA examination findings included edema, 
effusion and locking pain in the left knee.  However, flexion was 
to 110 degrees and leg extension was to 0 degrees.  Pain began at 
100 degrees of flexion.  The exhibited limitation of motion does 
not meet or approximate even a minimal compensable evaluation 
under Diagnostic Code 5260 or 5261.  

The August 2009 rating decision also granted a compensable 
evaluation for surgical scars of the left knee and the Veteran 
has not appealed that determination.

With regard to establishing loss of function due to pain, it is 
necessary that complaints be supported by adequate pathology and 
be evidenced by the visible behavior of the claimant.  38 C.F.R. 
§ 4.40.  Even with consideration of the April 2009 VA examiner's 
report of pain and instability affecting the Veteran's daily 
activities, the Board finds that the effects of pain reasonably 
shown to be due to the Veteran's service-connected left knee 
disability are contemplated in the 20 percent rating currently 
assigned.  There is no indication that pain, due to disability of 
the left knee, causes functional loss greater than that 
contemplated by the 20 percent evaluation.  See 38 C.F.R. § 4.40; 
DeLuca v. Brown, supra.  A separate rating for pain is not for 
assignment.  Spurgeon.

Therefore, the Board finds that the preponderance of the evidence 
is against an increased evaluation for the Veteran's service-
connected left knee disability.  As the preponderance of the 
evidence is against the Veteran's claim, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).



(2)  Increased Rating for Recurrent Subluxation of the Left Knee, 
Evaluated as 10 Percent Disabling Prior to April 22, 2009, and as 
30 Percent Disabling Thereafter

Upon review of the competent and objective medical and other 
evidence of record, the Board finds that a rating in excess of 10 
percent prior to April 22, 2009, and in excess of 30 percent 
thereafter for recurrent subluxation of the left knee is not 
warranted.  Prior to April 22, 2009, there is no objective 
medical evidence of even moderate recurrent subluxation of the 
left knee such as to warrant a rating in excess of 10 percent 
under DC 5257.  

As noted, in this matter, the Veteran failed to report for two VA 
examinations scheduled to take place in July and December 2005 
and he did not submit any reasons for his failure to report for 
the scheduled examinations.  38 C.F.R. § 3.655(b).

The April 2009 VA examiner reported that the Veteran had severe 
subluxation on the left such as to warrant the 30 percent rating 
assigned by the RO on and after April 22, 2009.  There is no 
objective evidence of more than severe subluxation in left knee.  
The Veteran is currently in receipt of the highest disability 
rating available for severe subluxation of the knee under DC 
5257.  

Therefore, the Board finds that the preponderance of the 
probative evidence of record is against an increased evaluation 
for the Veteran's service-connected left knee recurrent 
subluxation prior to, and after, April 22, 2009.  As the 
preponderance of the evidence is against the Veteran's claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski; Ortiz v. Principi, supra.

b)  Rating in Excess of 10 Percent for Degenerative Joint Disease 
of the Right Knee.

As noted, in an April 2002 rating decision, the RO granted 
service connection for degenerative joint disease of the right 
knee that was awarded a 10 percent disability evaluation.  In 
November 2004, the RO received the Veteran's current claim for an 
increased rating for his right knee disability.

VA medical records, dated from 2007 to 2009, reflect the 
Veteran's complaints of bilateral knee pain, without clinical 
evidence of more than minimal loss of motion or a finding of 
instability.  Specifically, in an April 2007 VA clinic note, the 
Veteran complained of bilateral knee pain.  Results of x-rays of 
the right knee taken in January 2009 reveal minimal 
osteoarthritic changes of the patella.

During the April 2009 VA examination, the Veteran complained of 
constant right knee pain that traveled to his lower leg.  He 
described his pain as burning, aching, and sharp and rated it as 
a 10 out of 10 on the pain scale.  Physical activity elicited 
pain that also came about spontaneously.  He complained of 
weakness, stiffness, lack of endurance, and locking.  He denied 
swelling, heat, redness, giving way, fatigability, and 
dislocation.  He was not receiving any treatment for his right 
knee disability.  He did not experience any functional impairment 
from the knee disorder.  

Objectively, the Veteran's right knee revealed weakness and 
tenderness without signs of edema, effusion, redness, heat, and 
guarding of movement.  There was no subluxation of the right 
knee.  There was locking pain with crepitus with no genu 
recurvatum.  Range of right knee motion was from 0 to 130 degrees 
with pain occurring at 125 degrees.  Joint function was 
additionally limited by pain, fatigue, weakness, lack of 
endurance, incoordination, and pain after repetitive use by 5 
degrees.  Anterior and posterior cruciate and medial and lateral 
collateral ligaments stability tests of the right knee were 
within normal limits.  The medial and lateral meniscus test of 
the right knee was abnormal with a slight degree of severity.  
Diagnoses included degenerative joint disease of the right knee 
was also diagnosed, with pain weakness, stiffness, and 
instability, and tenderness and decreased range of motion.  Pain 
and instability affected his daily activities

Upon review of the probative medical evidence of record, the 
Board is of the opinion that a rating in excess of the currently 
assigned 10 percent is not warranted for the Veteran's service-
connected right knee disability.

As noted above, the Veteran failed to report for two VA 
examinations.  38 C.F.R. § 3.655(b).

In light of the available range of motion, noted above, the 
Veteran has not met the criteria for even a minimal compensable 
evaluation for his service-connected right knee disability under 
Diagnostic Code 5260 or 5261.  Still, in light of his pain, 
weakness, and discomfort he was assigned a separate 10 percent 
rating, apparently in accordance with DeLuca, and Diagnostic Code 
5003.  However, objective evidence of dysfunction is not 
sufficient to assign a higher rating.

To the extent that the Veteran has slight instability of the 
right knee, in the August 2009 rating decision, the RO awarded 
service connection and a separate 10 percent rating for slight 
instability of the right knee associated with degenerative joint 
disease under DC 5257.  The Veteran has not appealed that 
determination.

With regard to establishing loss of function due to pain, it is 
necessary that complaints be supported by adequate pathology and 
be evidenced by the visible behavior of the claimant.  38 C.F.R. 
§ 4.40.  The effects of pain reasonably shown to be due to the 
Veteran's service-connected right knee disability are 
contemplated in the currently assigned 10 percent rating.  Even 
with consideration of the April 2009 VA examiner's report of pain 
and instability affecting the Veteran's daily activities, there 
is no indication that pain, due to disability of the right knee, 
caused functional loss greater than that contemplated by the 
currently assigned 10 percent evaluation.  38 C.F.R. §§ 4.40, 
4.45; DeLuca.  A separate evaluation for pain is not for 
assignment.  Spurgeon.

The preponderance of the objective medical evidence of record is 
against the Veteran's claim for a rating in excess of 10 percent 
for his service-connected degenerative joint disease of the right 
knee.  Moreover, the evidence is not so evenly balanced as to 
allow for the application of reasonable doubt.  38 U.S.C.A. § 
5107(b).  See generally Gilbert; Ortiz, supra.



2.  Increased Rating for Degenerative Joint Disease of the Lumbar 
Spine, Evaluated as 10 percent Disabling Prior to April 22, 2009, 
and as 20 Percent Disabling Thereafter 

The Veteran's service-connected lumbar spine disability is rated 
as 10 percent disabling prior to April 22, 2009, and as 20 
percent disabling thereafter, under DC 5242 that evaluates 
degenerative arthritis of the spine.

Under the General Rating Formula for Diseases and Injuries of the 
Spine under 38 C.F.R. § 4.71a, the following apply: a 10 percent 
evaluation is warranted for forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 degrees; 
or, combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees; or, the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.

A 40 percent rating is warranted if the medical evidence shows 
forward flexion of the thoracolumbar spine to 30 degrees or less; 
or favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating is warranted if there is unfavorable ankylosis of 
the entire thoracolumbar spine.  A 100 percent rating is 
warranted if there is unfavorable ankylosis of the entire spine.  
These ratings are warranted if the above-mentioned manifestations 
are present, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  38 C.F.R. § 4.71a, 
the Spine, General Rating Formula for Diseases and Injuries of 
the Spine, DCs 5235 to 5243.

Any associated objective neurologic abnormalities, including, but 
not limited to bowel or bladder impairment are evaluated 
separately under an appropriate diagnostic code.  Id., Note (1).

An intervertebral disc syndrome (Diagnostic Code 5243) is to be 
evaluated either on the total duration of incapacitating episodes 
over the prior 12 months, or by combining under 38 C.F.R. § 4.25 
separate evaluations of any chronic orthopedic and neurologic 
manifestations along with evaluations for all other disabilities, 
whichever method results in the higher rating.  A 20 percent 
evaluation is warranted for an intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least two 
weeks but less than four weeks during the prior 12 months.  A 40 
percent evaluation is warranted for an intervertebral disc 
syndrome with incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the prior 12 
months. 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).

Note (1) to revised Diagnostic Code 5243 provides that, "an 
incapacitating episode" is a period of acute signs and symptoms 
due to an intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.

Note (2) provides: When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using criteria for 
the most appropriate neurologic diagnostic code or codes.

Normal range of motion of the thoracolumbar spine includes 
flexion from zero to 90 degrees; and extension, bilateral lateral 
flexion, and bilateral rotation, all from zero to 30 degrees.  38 
C.F.R. § 4.71a, Plate V (2010).  The normal ranges of motion for 
each component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined range of 
motion.

The combined range of motion above refers to the sum of the range 
of forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is 240 degrees.  See General Rating 
Formula, Note (2). 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5243.

As noted, the Veteran failed to report for the two VA 
examinations in 2005.

The VA medical records, dated from 2007 to 2009, include the 
Veteran's complaints of low back pain.  When seen in the clinic 
in April 2007, he reported having lumbar pain bilaterally with 
straight leg lift and lateral movement of both legs.  
Neurological exam was intact.  In July 2007, the Veteran was seen 
in the VA emergency room with complaints of low back pain on the 
right.  The diagnostic impression was low back pain: muscle 
spasm/strain.  Results of x-rays of the Veteran's lumbar spine 
taken in January 2009 include an impression of minimal 
degenerative changes and an otherwise normal lumbar spine.  An 
April 2009 VA clinic note includes the Veteran's complaint of low 
back pain for approximately one week that he treated with a 
heating pad and naproxen.  A topical analgesic cream and flexeril 
were prescribed.  

During the April 2009 VA examination, the Veteran complained of 
spine stiffness and numbness.  He had pain while sitting, 
standing and ascending and descending stairs.  He was 
occasionally unable to bend over to tie his shoes or get out of 
bed due to his spine disability.  He denied loss of bladder and 
bowel control and had constant lower and left upper back pain 
that traveled to the lower back.  He described his pain as 
crushing, squeezing, aching, oppressing, sharp, and cramping, and 
rated it as 7 out of 10 on the pain scale.  Physical activity and 
stress elicited pain that also came about spontaneously.  He also 
had additional symptoms of pain that were paralyzing in his lower 
back.  In the past 12 months, he reported the following 
incapacitating episodes: April 2009 for five days recommended by 
Dr. G., whose telephone number the Veteran provided.  Functional 
impairment due to the lumbar spine disability was that the 
Veteran was unable to perform work activities.  He was a youth 
detention director that required he walk around, and meet with 
youth and staff, but now all of his activities were minimized to 
the smallest amount of time on his feet.

Objectively, the Veteran's posture was normal and he had a 
limping gait.  There was no evidence of radiating pain on 
movement and muscle spasm was absent.  There was tenderness on 
examination at the bilateral paraspinals.  There was a negative 
straight leg raising test on the right and left and no ankylosis 
of the lumbar spine.

Range of motion of his thoracolumbar spine was flexion to 70 
degrees with pain occurring at 65 degrees; extension to 15 
degrees with pain occurring at 10 degrees; right and left lateral 
flexion each to 20 degrees with pain occurring at 15 degrees, 
bilaterally; right rotation to 20 degrees, and left rotation to 
10 degrees, with pain occurring at 15 degrees, bilaterally.  The 
examiner noted that the joint function of the Veteran's spine was 
additionally limited by the following after repetitive use: pain, 
lack of endurance, and pain had the major functional impact.  It 
was not additionally limited by fatigue, weakness, and 
incoordination.  The additional limitation of joint function was 
10 degrees. 

Further, the VA examiner reported that the Veteran's spine 
revealed normal head position with symmetry in appearance.  There 
was symmetry of spinal motion with normal curves of the spine.  
There were signs of lumbar intervertebral disc syndrome.  At L4 
there was sensory deficit of the left front leg, motor weakness 
of the left knee with extension.  The most likely peripheral 
nerve was the sciatic nerve.  The intervertebral disc syndrome 
did not cause bowel or erectile dysfunction.  Pertinent diagnoses 
included degenerative joint disease of the lumbar spine with 
intervertebral disc syndrome of the sciatic nerve.  The VA 
examiner commented that this was a progression of the previous 
diagnosis documenting intervertebral disc syndrome.  The 
Veteran's condition was active and subjective factors wee pain, 
weakness, instability, and stiffness.  Objective factors included 
tenderness and decreased range of motion.  The effect on the 
Veteran's daily activity was pain and instability. 

Prior to April 22, 2009, the Board finds that there is no 
objective medical evidence that degenerative joint disease of the 
lumbar spine warrants a rating in excess of 10 percent.  The 
probative and competent medical evidence reflects that the 
Veteran's spine disability was not manifested by forward flexion 
of the thoracolumbar spine less than 61 degrees, or the combined 
range of motion of the thoracolumbar spine less than 121 degrees 
to warrant an increased rating.

There are no clinical records referable to muscle spasm or 
guarding severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis to warrant an increased rating.

As discussed above, the Veteran failed to report for two VA 
examinations in 2005.  38 C.F.R. § 3.655(b).

Given the facts above, the Veteran's degenerative joint disease 
of the lumbar spine does not warrant a rating in excess of 10 
percent under any of the pertinent rating criteria prior to April 
22, 2009.

Furthermore, on and after April 22, 2009, there is no medical 
evidence of record to reflect that the Veteran had forward 
flexion of the thoracolumbar spine to 30 degrees or less; or 
favorable ankylosis of the entire thoracolumbar spine.  
Ankylosis, whether favorable or unfavorable, involves fixation of 
the spine.  Ankylosis is the immobility and consolidation of a 
joint due to disease, injury, or surgical procedure. Lewis v. 
Derwinski, 3 Vet. A- pp. 259 (1992).

With regard to establishing loss of function due to pain, it is 
necessary that complaints be supported by adequate pathology and 
be evidenced by the visible behavior of the claimant.  38 C.F.R. 
§ 4.40.  Even with consideration of the April 2009 VA examiner's 
comment that pain and instability affect daily activities, the 
Board finds that the effects of pain reasonably shown to be due 
to the Veteran's service-connected degenerative joint disease of 
the lumbar spine are contemplated in the 10 percent rating 
assigned prior to April 22, 2009 and the 20 percent rating 
assigned thereafter.  There is no indication that pain, due to 
disability of the lumbar spine, caused functional loss greater 
than that contemplated by the 10 and 20 percent evaluations.  38 
C.F.R. §§ 4.40, 4.45; DeLuca.  Rather, even with pain the Veteran 
was able to forward flex to 70 degrrees (and to 65 with pain) in 
April 2009.  The provisions of the general rating schedule for 
spinal disorders are controlling whether or not there are 
symptoms of pain, and irrespective whether the pain radiates.  A 
separate evaluation for pain is not for assignment.  Spurgeon.

Under the Formula for Rating Intervertebral Disc Syndrome under 
DC 5243, incapacitating episodes having a total duration of at 
least one week but less than 2 weeks during the past 12 months 
warrants a rating of 10 percent.  Incapacitating episodes having 
a total duration of at least 2 weeks but less than 4 weeks during 
the past 12 months warrants a rating of 20 percent.  
Incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months warrants a 
rating of 30 percent.  Incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months warrants a 
rating of 60 percent.

The Veteran is not service-connected for intervertebral disc 
syndrome and, prior to April 2009, there is no objective evidence 
that he had any incapacitating episodes associated with his 
lumbar spine disability.  However, the recent VA examiner, in 
April 2009, diagnosed the Veteran with degenerative joint disease 
of the lumbar spine with intervertebral disc of the sciatic nerve 
that was a progression of the previous diagnosis documenting 
intervertebral disc syndrome.  At that time, the Veteran reported 
that in April 2009 he had an incapacitating episode that lasted 
five days.  Thus, an increased rating for his lumbar spine 
disability is not warranted under DC 5243, either prior to or 
after April 22, 2009.

To the extent that there are neurologic symptoms associated with 
the service-connected degenerative joint disease of the lumbar 
spine, the Veteran denied having bowel and bladder problems 
during his April 2009 VA examination.  In the August 2009 rating 
decision noted above, the RO granted service connection for 
neuropathy of the sciatic nerve as due to the Veteran's service-
connected lumbar spine disability and awarded a separate 10 
percent disability evaluation.  The Veteran has not appealed that 
determination.  

Given the facts above, the Board finds that the Veteran's 
degenerative joint disease of the lumbar spine does not warrant a 
rating in excess of 10 percent prior to April 22, 2009, and in 
excess of 20 percent thereafter, under any of the pertinent 
rating criteria.  The evidence is not so evenly balanced as to 
allow for the application of reasonable doubt.  38 U.S.C.A. § 
5107(b).  See generally Gilbert; Ortiz, supra.

Finally, the Board also finds that there is no evidence of an 
exceptional or unusual disability picture with related factors, 
such as marked interference with employment or frequent periods 
of hospitalization, so as to warrant referral of the case to 
appropriate VA officials for consideration of an extra schedular 
rating under 38 C.F.R. § 3.321(b)(1) (2010).  Here, the rating 
criteria reasonably describe the Veteran's disability levels and 
symptomatology, and provide for greater evaluations for 
additional or more severe symptoms; thus, his disability picture 
is contemplated by the rating schedule, and the assigned 
schedular evaluations are, therefore, adequate.  See Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for 
extraschedular consideration is not warranted.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for hypertension is reopened.

New and material evidence having not been received, the claims of 
entitlement to service connection for hyperlipidemia (claimed as 
high cholesterol levels) and a left eye disorder, are not 
reopened.
 
Service connection for a right eye disorder is denied.

A rating in excess of 20 percent for a post-operative left knee 
with degenerative joint disease is denied.

A rating in excess of 10 percent prior to April 22, 2009, and in 
excess of 30 percent thereafter, for recurrent subluxation of the 
left knee, is denied.

A rating in excess of 10 percent for degenerative joint disease 
of the right knee is denied.
A rating in excess of 10 percent prior to April 22, 2009 and in 
excess of 20 percent thereafter for degenerative joint disease of 
the lumbar spine is denied. 


REMAND

The Veteran seeks service connection for hypertension that he 
maintains originated during his active military service.  Service 
treatment records indicate that, in January and February 1993, 
increased blood pressure readings were noted.  A January 29, 1993 
record includes an impression of hypertension and, a February 3, 
1993 clinical entry indicates that the Veteran was seen for 
follow up of hypertension and the clinical impression includes 
hypertension.

During a November 1993 VA examination, the Veteran gave a history 
of having problems with hypertension during 1992 and 1993 because 
of marital problems, for which he took prescribed medication 
until three or four months earlier. It was noted that his blood 
pressure remained borderline after stopping anti-hypertensive 
medication.  However, objective findings at that time revealed 
normal cardiovascular findings and a blood pressure reading of 
134/94.  Diagnoses included central hypertension.

As noted above, in April 2006, Dr. R.C.F. said that the Veteran 
had hypertension that was "lifelong".  VA medical records, 
dated through 2009, include diagnoses of hypertension.  The 
Veteran should be afforded a VA examination to determine the 
etiology of any hypertension found to be present.  Recent medical 
records from the VA medical center (VAMC) in Atlanta, Georgia, 
should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all medical records regarding the 
Veteran's treatment at the VAMC in Atlanta 
for the period from July 2009 to the present, 
and any additional VA and non-VA medical 
records identified by him.  If any records 
are unavailable, a memorandum detailing all 
efforts to obtain them should be placed in 
the claims file. 

2.  Then, schedule the Veteran for a VA 
examination to determine the etiology of any 
diagnosed hypertension found to be present.  
The claims files and a copy of this remand 
should be made available to the examiner 
prior to examination.  A complete history of 
the claimed disorder should be obtained from 
the Veteran.  All indicated test and studies 
should be conducted and all clinical findings 
reported in detail.

If hypertension is diagnosed, the examiner 
should provide an opinion as to whether it is 
at least as likely as not (a 50 percent or 
greater probability) that it had its clinical 
onset during active service or is related to 
any in- service disease, event, or injury to 
particularly include the notations in the 
service medical records dated in January and 
February 1993 (see e.g., January 29, 1993 and 
February 3, 1993 records that include 
clinical impressions of hypertension).  A 
complete rationale should be provided for all 
opinions rendered.

3.  Then adjudicate the Veteran's claim of 
entitlement to service connection for 
hypertension, on a de novo basis.  If the 
claim remains denied, send him and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR D ECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is the 
final decision for all issues addressed in the "Order" section of the decision.  
The Board may also choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your case, then a 
"Remand" section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final decision.  The 
advice below on how to appeal a claim applies only to issues that were allowed, 
denied, or dismissed in the "Order."

If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement the 
BVA's decision.  However, if you are not satisfied with the Board's decision on 
any or all of the issues allowed, denied, or dismissed, you have the following 
options, which are listed in no particular order of importance: 

*	Appeal to the United States Court of Appeals for Veterans Claims (Court)
*	File with the Board a motion for reconsideration of this decision
*	File with the Board a motion to vacate this decision 
*	File with the Board a motion for revision of this decision based on clear 
and unmistakable error. 

Although it would not affect this BVA decision, you may choose to also: 

*	Reopen your claim at the local VA office by submitting new and material 
evidence. 

There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with the 
Board, or a claim to reopen at the local VA office.  None of these things is 
mutually exclusive - you can do all five things at the same time if you wish.  
However, if you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of jurisdictional 
conflicts.  If you file a Notice of Appeal with the Court before you file a 
motion with the BVA, the BVA will not be able to consider your motion without 
the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court.  If you also want to 
file a motion for reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your motion(s) with the Board 
within 120 days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for reconsideration or 
the motion to vacate to appeal to the Court.  You should know that even if you 
have a representative, as discussed below, it is your responsibility to make 
sure that your appeal to the Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for filing a 
Notice of Appeal, the filing fee (or a motion to waive the filing fee if payment 
would cause financial hardship), and other matters covered by the Court's rules 
directly from the Court.  You can also get this information from the Court's 
website on the Internet at: http://www.uscourts.cavc.gov, and you can download 
forms directly from that website.  The Court's facsimile number is (202) 501-
5848. 

To ensure full protection of your right of appeal to the Court, you must file 
your Notice of Appeal with the Court, not with the Board, or any other VA 
office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the BVA 
clearly explaining why you believe that the BVA committed an obvious error of 
fact or law, or stating that new and material military service records have been 
discovered that apply to your appeal.  It is important that such letter be as 
specific as possible.  A general statement of dissatisfaction with the BVA 
decision or some other aspect of the VA claims adjudication process will not 
suffice.   If the BVA has decided more than one issue, be sure to tell us which 
issue(s) you want reconsidered.  Issues not clearly identified will not be 
considered.  Send your letter to: 

Director, Management, Planning and Analysis (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
AUG 
2009
 
4597
Page 
1
CONTINUED

Remember, the Board places no time limit on filing a motion for reconsideration, 
and you can do this at any time.  However, if you also plan to appeal this 
decision to the Court, you must file your motion within 120 days from the date 
of this decision. 

How do I file a motion to vacate?  You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why you 
believe you were denied due process of law during your appeal.  For example, you 
were denied your right to representation through action or inaction by VA 
personnel, you were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that you requested.  
You can also file a motion to vacate any part of this decision on the basis that 
the Board allowed benefits based on false or fraudulent evidence.  Send this 
motion to the address above for the Director, Management, Planning and Analysis, 
at the Board.  Remember, the Board places no time limit on filing a motion to 
vacate, and you can do this at any time. However, if you also plan to appeal 
this decision to the Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error?  You can file a motion asking that the Board 
revise this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management, Planning and Analysis, at the Board.  You should be 
careful when preparing such a motion because it must meet specific requirements, 
and the Board will not review a final decision on this basis more than once.  
You should carefully review the Board's Rules of Practice on CUE, 38 C.F.R. 
20.1400 -- 20.1411, and seek help from a qualified representative before filing 
such a motion.  See discussion on representation below.  Remember, the Board 
places no time limit on filing a CUE review motion, and you can do this at any 
time. 

How do I reopen my claim?  You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen your 
claim.  However, to be successful in reopening your claim, you must submit new 
and material evidence to that office.  See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes.  You can always represent 
yourself in any claim before VA, including the BVA, but you can also appoint 
someone to represent you.  An accredited representative of a recognized service 
organization may represent you free of charge.  VA approves these organizations 
to help veterans, service members, and dependents prepare their claims and 
present them to VA.  An accredited representative works for the service 
organization and knows how to prepare and present claims.  You can find a 
listing of these organizations on the Internet at: http://www.va.gov/vso.  You 
can also choose to be represented by a private attorney or by an "agent."  (An 
agent is a person who is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before VA, 
then you can get information on how to do so by writing directly to the Court.  
Upon request, the Court will provide you with a state-by-state listing of 
persons admitted to practice before the Court who have indicated their 
availability to represent appellants.  This information, as well as information 
about free representation through the Veterans Consortium Pro Bono Program (toll 
free telephone at: (888) 838-7727), is also provided on the Court's website at: 
http://www.uscourts.cavc.gov. 

Do I have to pay an attorney or agent to represent me?  An attorney or 
agent may charge a fee to represent you after a notice of disagreement has been 
filed with respect to your case, provided that the notice of disagreement was 
filed on or after June 20, 2007.  See 38 U.S.C. 5904; 38 C.F.R. 14.636.  If the 
notice of disagreement was filed before June 20, 2007, an attorney or accredited 
agent may charge fees for services, but only after the Board first issues a 
final decision in the case, and only if the agent or attorney is hired within 
one year of the Board's decision.  See 38 C.F.R. 14.636(c)(2). 

The notice of disagreement limitation does not apply to fees charged, allowed, 
or paid for services provided with respect to proceedings before a court.  VA 
cannot pay the fees of your attorney or agent, with the exception of payment of 
fees out of past-due benefits awarded to you on the basis of your claim when 
provided for in a fee agreement. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  See 38 U.S.C. 5904; 38 C.F.R. 14.636(d). 

Filing of Fee Agreements:  In all cases, a copy of any fee agreement between 
you and an attorney or accredited agent must be sent to the Secretary at the 
following address:  
Office of the General Counsel (022D)
810 Vermont Avenue, NW
Washington, DC 20420

The Office of the General Counsel may decide, on its own, to review a fee 
agreement or expenses charged by your agent or attorney for reasonableness.  You 
can also file a motion requesting such review to the address above for the 
Office of the General Counsel.  See 38 C.F.R. 14.636(i); 14.637(d).


VA 
FORM
AUG 
2009 
 
4597
Page 
2
SUPERSEDES VA FORM 4597, JUN 2008, WHICH WILL NOT BE 
USED



